907 F.2d 1140Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Joshua Samuel JORDAN, Defendant-Appellant.
No. 89-7185.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 18, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Robert D. Potter, Chief District Judge.  (CR No. 87-34-ST;  C/A No. 89-68-ST)
Joshua Samuel Jordan, appellant pro se.
Thomas J. Ashcraft, United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Joshua Jordan appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  He alleged that 18 U.S.C. Sec. 3013 was unconstitutional, and asked that the $50 special assessment made on his convictions be set aside.  The Supreme Court has recently decided that 18 U.S.C Sec. 3013 is not unconstitutional.   United States v. Munoz-Flores, 58 U.S.L.W. 4563 (U.S. May 21, 1990) (No. 88-1932).  We therefore affirm the order of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.